2016 IL App (1st) 152402
                                              No. 1-15-2402
                                     Opinion filed November 2, 2016


                                                                       Third Division
     ______________________________________________________________________________

                                                 IN THE
                                  APPELLATE COURT OF ILLINOIS
                                            FIRST DISTRICT
     ______________________________________________________________________________

     LAURETTA GRADY,                        )           Appeal from the
                                            )           Circuit Court of
      Plaintiff-Appellant,                  )           Cook County.
                                            )
     v.                                     )           No. 14 CH 20233
                                            )
     THE ILLINOIS DEPARTMENT OF             )           Honorable
     HEALTHCARE AND FAMILY SERVICES )                   Mary L. Mikva,
     and JULIE HAMOS, Its Director,         )           Judge, presiding.
                                            )
      Defendants-Appellees.                 )
                                            )
     ______________________________________________________________________________

               JUSTICE COBBS delivered the judgment of the court, with opinion.
               Presiding Justice Fitzgerald Smith and Justice Lavin concurred in the judgment and
               opinion.
                                               OPINION

¶1         Plaintiff Lauretta Grady appeals from the dismissal with prejudice of her complaint

        seeking judicial review of an administrative decision nominally rendered by the Illinois

        Department of Human Services (DHS) regarding her eligibility for a Medicaid program. In

        her complaint, plaintiff named the Illinois Department of Healthcare and Family Services

        (DHFS) and its director, Julie Hamos, as defendants but not DHS or that agency’s head. On

        appeal, plaintiff contends that the trial court erred in dismissing her complaint for failure to
     1-15-2402

        name required parties, arguing that DHFS has the statutory authority to determine questions

        of Medicaid eligibility and consequently was the proper defendant. Alternatively, she

        contends that if she failed to name the proper parties she was entitled to amend her complaint

        to correct the error, pursuant to subsection 3-107(a) of the Administrative Review Law (735

        ILCS 5/3-107(a) (West 2014)). For the reasons that follow, we find plaintiff failed to name

        the proper defendant in her complaint but was entitled to amend her complaint. We reverse

        and remand.

¶2                                          BACKGROUND

¶3         Plaintiff participates in the Home Services Plan, a program intended to prevent

        unnecessary institutionalization of individuals, pursuant to the Traumatic Brain Injury

        Medicaid Waiver Program. As part of the plan, participants take part in regular reassessments

        to determine their continued eligibility and needs. Following a reassessment in June 2014,

        plaintiff was assigned a plan that granted her 155 hours of medical services per month.

¶4         Subsequently, plaintiff filed an administrative appeal of the plan, seeking additional

        hours for an assistant to aid with certain therapies prescribed by her doctor. An

        administrative hearing was held before an officer of DHS, and the officer recommended a

        new service plan with marginally increased hours. The caption atop the officer’s written

        decision stated “STATE OF ILLINOIS DEPARTMENT OF HUMAN SERVICES,” and the

        decision’s first paragraph indicated that the officer was a hearing officer for “the Department

        of Human Services *** Bureau of Hearings.” The officer later noted that “the Department of

        Human Services has jurisdiction” over the administrative appeal. The decision’s final page

        was signed by Michelle R.B. Saddler, the secretary of DHS at the time, and indicated that

        Saddler was adopting the findings and recommendations of the hearing officer. The decision


                                                   -2-
     1-15-2402

        was sent to plaintiff with a cover letter, signed by Saddler and indicating that the “Illinois

        Department of Human Services reviewed” her appeal.

¶5         Alleging that the increased hours were still insufficient, plaintiff appealed the

        administrative decision in a complaint filed in the Cook County circuit court on December

        18, 2014. The complaint did not name DHS or Saddler as defendants; instead, it named

        DHFS and its then-director, Hamos. Defendants moved to dismiss the complaint without

        leave to amend, arguing that DHS was a necessary party because it had issued the decision to

        be reviewed. Plaintiff responded that DHFS was the agency responsible under the law for

        rendering the decision to be reviewed and thus was the correct party. She also argued

        alternatively that the court was required to grant her 35 days to serve the correct defendant

        and that any mistake should be excused as a “good faith” error.

¶6         Before the trial court made its ruling on the motion to dismiss, the Appellate Court,

        Fourth District, rendered its decision in Mannheim School District No. 83 v. Teachers’

        Retirement System, 2015 IL App (4th) 140531, holding that subsection 3-107(a) of the

        Administrative Review Law does not require leave to amend a complaint “to include the

        agency that rendered the final decision as a defendant when an individual member of that

        agency was not named.” Id. ¶ 28. Defendants were granted leave to cite Mannheim as

        additional authority, and plaintiff responded that the case was wrongly decided. In a written

        order, the trial court granted the State’s motion to dismiss, stating that plaintiff’s failure to

        name DHS was fatal to her claim. The court also denied plaintiff leave to amend, explaining

        that although it agreed that Mannheim was wrongly decided, it was bound by the Fourth

        District’s holding.




                                                    -3-
       1-15-2402

¶7                                              ANALYSIS

¶8           Plaintiff first contends that defendants were properly named in her suit because the

          Administrative Review Law (735 ILCS 5/3-101 et seq. (West 2014)) requires the agency

          “having power under the law to make administrative decisions” to be named as defendant.

          Citing Gillmore v. Illinois Department of Human Services, 218 Ill. 2d 302 (2006), she argues

          that “power under the law” refers solely to power under the relevant statute and that DHFS

          has the statutory authority to determine Medicaid eligibility. Defendants respond that the

          Administrative Review Law requires that the agency that actually issued a ruling be named

          as defendant. They argue that it is clear from the record that DHS issued the determination in

          question and thus DHS should have been named as defendant.

¶9           Where the circuit court has granted a motion to dismiss filed pursuant to section 2-619 of

          the Code of Civil Procedure (735 ILCS 5/2-619 (West 2014)), as occurred in this case, our

          review is de novo. Rodriguez v. Sheriff’s Merit Comm’n, 218 Ill. 2d 342, 349 (2006). Plaintiff

          raises matters of statutory interpretation, which are similarly reviewed de novo. Skaperdas v.

          Country Casualty Insurance Co., 2015 IL 117021, ¶ 15.

¶ 10         When construing a statute, our primary objective is to ascertain and give effect to the

          legislature’s intent through giving the statutory language its plain and ordinary meaning.

          People v. Lloyd, 2013 IL 113510, ¶ 25. If the language is clear and unambiguous, a court

          may not deviate from that language by inferring exceptions or conditions that the General

          Assembly did not set forth. Wilkins v. Williams, 2013 IL 114310, ¶ 22. However, statutory

          interpretation “cannot always be reduced to ‘the mechanical application of the dictionary

          definitions of the individual words and phrases involved.’ ” People v. Wood, 379 Ill. App. 3d
705, 708-09 (2008) (quoting Whelan v. County Officers’ Electoral Board, 256 Ill. App. 3d


                                                     -4-
       1-15-2402

          555, 558 (1994)). A court should not read language in an excessively literal fashion such that

          it produces an absurd construction. See id. at 709.

¶ 11         The Administrative Review Law governs all proceedings in which a party seeks judicial

          review of an administrative eligibility decision under article V of the Illinois Public Aid Code

          (305 ILCS 5/5-1 (West 2014)). Gilmore, 218 Ill. 2d at 314; see also 305 ILCS 5/11-8.7 (West

          2014). Subsection 3-107(a) of the Administrative Review Law requires that “in any action to

          review any final decision of an administrative agency, the administrative agency and all

          persons, other than the plaintiff, who were parties of record to the proceedings before the

          administrative agency shall be made defendants.” 735 ILCS 5/3-107(a) (West 2014).

¶ 12         Section 3-101 of the Administrative Review Law sets forth the applicable definitions.

          735 ILCS 5/3-101 (West 2014). “Administrative agency” is defined as “a person, body of

          persons, group, officer, board, bureau, commission or department (other than a court or

          judge) of the State, or of any political subdivision of the State or municipal corporation in the

          State, having power under law to make administrative decisions.” Id. The Administrative

          Review Law defines an “administrative decision” as “any decision, order or determination of

          any administrative agency rendered in a particular case, which affects the legal rights, duties

          or privileges of parties and which terminates the proceedings before the administrative

          agency.” Id.

¶ 13         The Administrative Review Law clearly requires that when an individual seeks review of

          an administrative agency decision, that agency must be named as a defendant. The only

          natural reading of subsection 3-107(a) indicates that the phrase “the administrative agency”

          that is the subject of the subsection’s requirement refers to the same entity as the phrase “an

          administrative agency,” which occurs in the prepositional phrase immediately preceding it.


                                                      -5-
       1-15-2402

          See 305 ILCS 5/11-8.7 (West 2014). We must therefore conclude that “the administrative

          agency” required by statute to be named a defendant is the agency that issued the challenged

          decision. We note that a contrary conclusion could lead to the highly impractical result of an

          agency being required to defend a decision which it took no part in making.

¶ 14         It is clear from the record that the decision plaintiff seeks to review was issued by DHS

          and not DHFS. The proceedings were held before a DHS hearing officer, and the decision

          itself clearly designated the DHS as the issuing body. The decision was sent to plaintiff along

          with a letter indicating that her case had been reviewed by DHS. There is nothing in the

          record that suggests that DHFS took any part in the challenged decision. Accordingly, DHS

          was required to be named as defendant.

¶ 15         Plaintiff argues that the Administrative Review Law defines an administrative agency as

          an entity “having power under the law to make administrative decisions” and therefore the

          administrative agency referred to in subsection 3-107(a) must be an agency having power

          under the law to make the challenged administrative decisions. She then discusses at length

          the legislative history of DHFS in arguing that the agency has the power under the law to

          issue Medicaid eligibility decisions. In so arguing, plaintiff relies on our supreme court’s

          opinion in Gilmore.

¶ 16         In Gilmore, the plaintiff sought review of a DHS decision finding her eligible for

          Medicaid benefits but imposing a penalty based upon a rule promulgated by the Illinois

          Department of Public Aid (DPA), the state Medicaid agency at the time. Gilmore, 218 Ill. 2d

          at 304-06. The decision was signed by the DHS secretary and the DPA director and included

          a cover letter stating that it was the decision of DHS and DPA. Id. at 310. Before addressing

          the merits of plaintiff’s appeal, the supreme court briefly addressed DHS’s contention that


                                                     -6-
       1-15-2402

           the case must be dismissed because plaintiff had not served a copy of the complaint on DPA.

           Id. at 313-15. The supreme court reviewed the Illinois Public Aid Code (305 ILCS 5/12-1 et

           seq. (West 2002)) applicable at the time and held that DHS had the power under the law to

           determine eligibility issues. Gilmore, 218 Ill. 2d at 313-15. The court explained that where

           two agencies share the power to render an administrative decision, both must be made

           defendants in a suit for judicial review. Id. at 314. However, noting that only DHS “had the

           power to decide” plaintiff’s Medicaid eligibility, the court ruled that DPA had only endorsed

           DHS’s decision pursuant to federal regulations and was therefore not a required party. Id. at

           314-15.

¶ 17            We find Gilmore distinguishable from the current case. In that case, the plaintiff had

           named only one of two agencies indicated on an administrative decision, and thus our

           supreme court considered which of the two agencies was responsible for the decision that

           both had clearly approved. In this case, there is no question of which agency rendered the

           challenged decision, and therefore the analysis used by the supreme court in Gilmore is

           inapposite. Accordingly we need not consider which agency ultimately had the statutory

           power to address plaintiff’s eligibility. 1

¶ 18            Plaintiff also argues that her case should not have been dismissed because DHS was

           acting as an agent of DHFS based upon an interagency delegation of power. See 735 ILCS

           5/3-107(a) (West 2014) (“No action for administrative review shall be dismissed for lack of

           jurisdiction based upon the failure to name an *** agent ***, where the administrative

           agency *** has been named as a defendant ***.”) However, this agency argument was not

           raised before the trial court and is therefore forfeited. See Mabry v. Boler, 2012 IL App (1st)
1
                  We note, as the trial court did below, that if plaintiff truly sought to challenge defendants’ ability to render
       a decision as to her eligibility, she could have named DHS as defendant and challenged the decision as void. See,
       e.g., Crittenden v. Cook County Comm’n of Human Rights, 2013 IL 114876.
                                                                  -7-
       1-15-2402

          111464, ¶ 15 (“Generally, arguments not raised before the circuit court are forfeited and

          cannot be raised for the first time on appeal.”).

¶ 19         Plaintiff contends alternatively that the trial court erred in denying her request for leave to

          amend her complaint and add DHS as a defendant, arguing that the language of subsection 3-

          107(a) of the Administrative Review Law clearly mandates that plaintiff be allowed to

          amend her complaint to add unnamed parties. Acknowledging that this argument is contrary

          to the Fourth District’s recent opinion in Mannheim, plaintiff argues that this court should

          reject the opinion as wrongly decided. The State responds that Mannheim was correctly

          decided and that the complaint could only be amended to add an agency defendant if the head

          of that agency was originally named as a defendant.

¶ 20         Subsection 3-107(a) is comprised of three paragraphs. The first, previously discussed,

          sets forth the parties that must be made defendants in an action for judicial review of an

          administrative decision, as well as the method of service required. 735 ILCS 5/3-107(a)

          (West 2014). The second paragraph states:

                      “No action for administrative review shall be dismissed for lack of jurisdiction

                   based upon the failure to name an employee, agent, or member, who acted in his or

                   her official capacity, of an administrative agency, board, committee, or government

                   entity, where the administrative agency, board, committee, or government entity, has

                   been named as a defendant as provided in this Section. Naming the director or agency

                   head, in his or her official capacity, shall be deemed to include as defendant the

                   administrative agency, board, committee, or government entity that the named

                   defendants direct or head. No action for administrative review shall be dismissed for

                   lack of jurisdiction based upon the failure to name an administrative agency, board,


                                                       -8-
       1-15-2402

                   committee, or government entity, where the director or agency head, in his or her

                   official capacity, has been named as a defendant as provided in this Section.” Id.

          Finally, the third paragraph, at issue in the case at bar, indicates:

                      “If, during the course of a review action, the court determines that an agency or a

                   party of record to the administrative proceedings was not made a defendant as

                   required by the preceding paragraph, then the court shall grant the plaintiff 35 days

                   from the date of the determination in which to name and serve the unnamed agency or

                   party as a defendant. The court shall permit the newly served defendant to participate

                   in the proceedings to the extent the interests of justice may require.” Id.

¶ 21          The Appellate Court, Fourth District, recently considered subsection 3-107(a)’s third

          paragraph in Mannheim under facts similar to the case at bar. In that case, the plaintiff sought

          judicial review of a decision by the Board of Trustees of the Teachers’ Retirement System of

          Illinois but failed to name the agency or its head as defendant. Mannheim, 2015 IL App (4th)
140531, ¶ 3. The trial court dismissed the complaint and denied the plaintiff’s motion to

          amend it to include the proper defendants. Id. ¶ 7. The Fourth District held that the plaintiff

          was not entitled to amend its complaint, finding that the “strict language” of subsection 3-

          107(a) specifies that a plaintiff is only allowed to amend in the circumstances laid out in the

          subsection’s second paragraph: “(1) the individual employee, agent, or member who acted in

          his or her official capacity can be added when the plaintiff has named the administrative

          agency, board, committee, or government entity ‘as provided in this section’; or (2) the

          administrative agency, board, committee, or government entity can be added when the

          plaintiff has named the director or agency head, in his or her official capacity, ‘as provided in

          this section.’ ” Id. ¶ 22 (quoting 735 ILCS 5/3-107(a) (West 2012)).


                                                        -9-
       1-15-2402

¶ 22         Plaintiff did not name DHS or its secretary as defendant in her complaint; thus under the

          reasoning of Mannheim, she would not be entitled to add either entity as a defendant.

          However, we decline to follow Mannheim for the following reasons.

¶ 23         First, it is clear that the Fourth District found that the reference to “the preceding

          paragraph” in subsection 3-107(a)’s third paragraph was intended to direct the reader to the

          subsection’s second paragraph because the court limited the subsection’s mandate to allow

          amendment to the circumstances described in that paragraph. Although we acknowledge that

          the court’s understanding of the phrase is a plausible reading of the statute, we do not agree

          that it is the best or most natural reading. In statutory interpretation, a reviewing court must

          view each phrase or part of the legislation in the context of the statute as a whole. Ultsch v.

          Illinois Municipal Retirement Fund, 226 Ill. 2d 169, 184 (2007). The phrase “the preceding

          paragraph” by itself could be read to mean the immediately preceding paragraph; however,

          the statute indicates that the preceding paragraph in question requires that “an agency or a

          party of record to the administrative proceedings” be made a defendant. 735 ILCS 5/3-107(a)

          (West 2014). Of the two paragraphs that precede this language, only the subsection’s first

          paragraph details which parties are required to be named defendant. Id. By contrast, the

          second paragraph sets forth no requirements but indicates two situations in which unnamed

          parties cannot be the basis for a dismissal and therefore are not required to be named. See id.

          Thus, we find that the legislature intended “the preceding paragraph” to refer to the

          subsection’s initial paragraph, despite it not being immediately prior. Consequently, the third

          paragraph’s mandate to allow amendments is not limited to the circumstances described in

          the second paragraph, as the Fourth District held.




                                                     - 10 -
       1-15-2402

¶ 24         This reading of “the preceding paragraph” is supported by an examination of the

          legislative history of the statute. In 1995, subsection 3-107(a) consisted of only two

          paragraphs, with the first paragraph being substantially similar to the current first paragraph’s

          description of required parties and the second paragraph being substantially similar to the

          current third paragraph. 735 ILCS 5/3-107(a) (West 1996). In 1996, the legislature amended

          the subsection’s first paragraph, adding the language that currently constitutes the

          subsection’s second paragraph; however, the subsection remained as two paragraphs. See

          735 ILCS 5/3-107(a) (West 1998). Thus, prior to 2008, the phrase “the preceding paragraph”

          clearly referred to the statute’s first paragraph explaining the required parties. However, in

          2008, the legislature amended the statute again, adding two sentences regarding service to the

          first paragraph and reformatting the subsection into its current three paragraphs. See 735

          ILCS 5/3-107(a) (West 2010). This reformatting resulted in the phrase “the preceding

          paragraph” being distanced from its original referent, but there is no indication that this

          stylistic restructuring was intended to substantively alter the phrase’s meaning.

¶ 25         Moreover, we note that appellate courts are not permitted to interpret statutory language

          in a manner that renders any part of the statute “redundant” or “superfluous.” Citizens

          Opposing Pollution v. ExxonMobil Coal U.S.A., 2012 IL 111286, ¶ 29. If the phrase “the

          preceding paragraph” is read to limit the ability to amend to the situations found in the

          second paragraph, then the third paragraph is rendered superfluous. The second paragraph of

          the subsection states that naming the head of an administrative agency as a defendant “shall

          be deemed to include as defendant the administrative agency.” 735 ILCS 5/3-107(a) (West

          2014). Additionally the second paragraph states that a case cannot be dismissed under either

          of the circumstances listed. Id. Accordingly, it would be unnecessary to add a party already


                                                     - 11 -
       1-15-2402

          “deemed” to be included or to amend the complaint in circumstances that cannot lead to a

          dismissal. If the third paragraph is limited by the second paragraph, as the Mannheim court

          found, then a plaintiff is only permitted to amend the complaint in situations where

          amendment would be unnecessary. Such a reading would impermissibly render the paragraph

          superfluous.

¶ 26         Subsection 3-107(a) mandates that if a court determines that a plaintiff has failed to name

          an agency or party of record as a defendant “then the court shall grant the plaintiff 35 days

          from the date of the determination in which to name and serve the unnamed agency or party

          as a defendant.” Id. As we find this mandate is not limited to the circumstances included in

          the subsection’s second paragraph, plaintiff was entitled to amend her complaint within 35

          days from the date the trial court determined that DHS was a required party. We therefore

          reverse the judgment of the circuit court dismissing plaintiff’s complaint with prejudice and

          remand the case to the circuit court to allow plaintiff 35 days to amend her complaint to

          name the required defendants and serve them.

¶ 27                                          CONCLUSION

¶ 28         For the foregoing reasons, we find that plaintiff failed to name the correct parties as

          defendants in her complaint under the Administrative Review Law but was entitled to the

          opportunity to amend her complaint to name the proper parties pursuant to subsection 3-

          107(a). 735 ILCS 5/3-107(a) (West 2014). Accordingly, we reverse the judgment of the

          circuit court of Cook County and remand the case to allow plaintiff to amend her complaint.

¶ 29         Reversed and remanded with directions.




                                                   - 12 -